          Case 2:20-cv-01051-APG-BNW Document 22 Filed 05/03/21 Page 1 of 2




 1 Gustavo Ponce, Esq.
     Nevada Bar No. 15084
 2 KAZEROUNI LAW GROUP, APC
     6069 South Fort Apache Road, Suite 100
 3 Las Vegas, Nevada 89148
     Telephone: (800) 400-6808
 4 Facsimile: (800) 520-5523
     E-mail: gustavo@kazlg.com
 5
     Attorneys for Plaintiff,
 6 ANGELIA LILLY
 7                          UNITED STATES DISTRICT COURT
 8                                    DISTRCIT OF NEVADA
 9 Angelia Lilly, Individually and on behalf        Case No.: 2:20-cv-01051-APG-BNW
10 of all others similarly situated,                Notice of Settlement between Plaintiff
                                                    and Defendant Cheyenne Medical LLC
11                       Plaintiff,
12
     v.
13
14 Cheyenne Medical LLC, d/b/a Thrive
     Cannabis Marketplace,
15
16
                                Defendant.
17
18           The dispute between Angelia Lilly (“Plaintiff”) and Defendant Cheyenne Medical
19 LLC, d/b/a Thrive Cannabis Marketplace (“Defendant”) has been resolved. Plaintiff
20 anticipates filing dismissal documents as to Plaintiff’s claims against Defendant with
21 prejudice within 60 days—on or before July 2, 2021.
22 DATED this _3rd_
               3rd day of May 2021.
                                                Respectfully submitted,
23
                                                KAZEROUNI LAW GROUP, APC
24
25                                                 By: /s/ Gustavo Ponce
                                                   GUSTAVO PONCE, ESQ.
26                                                 6069 S. FORT APACHE ROAD, SUITE 100
                                                   LAS VEGAS, NV 89148
27                                                 Attorneys for Plaintiff
28

                                                 -1-
                                        NOTICE OF SETTLEMENT
      Case 2:20-cv-01051-APG-BNW Document 22 Filed 05/03/21 Page 2 of 2



                                        ORDER
 1                              CERTIFICATE OF SERVICE
 2 Based IonHEREBY
             the parties'CERTIFY       pursuant ITtoISRule
                           notice of settlement,           5 of that
                                                      ORDERED     the by
                                                                      Federal
                                                                         July 2, Rules  of Civil
                                                                                 2021, the
   parties must file either dismissal documents or a joint status report concerning the status
 3 Procedure   that on May 3, 2021, the foregoing Notice of Settlement was filed and
   of settlement.
 4 served via CM/ECF to all parties appearingIT
                                              inISthis
                                                    SOcase.
                                                       ORDERED

 5                                                DATED: 6:14 pm, May 07, 2021

 6
                                                KAZEROUNI LAW GROUP, APC
 7
                                                  BRENDA WEKSLER
 8                                                UNITED STATES MAGISTRATE JUDGE
                                                    By: /s/ Gustavo Ponce
 9                                                  GUSTAVO PONCE, ESQ.
                                                    6069 S. FORT APACHE ROAD, SUITE 100
10                                                  LAS VEGAS, NV 89148
                                                    Attorneys for Plaintiff
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
                                      NOTICE OF SETTLEMENT
